COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 CHRISTOPER DAVID RYAN,                                       No. 08-14-00167-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            112th District Court
                                               §
 THE STATE OF TEXAS,                                         of Upton County, Texas
                                               §
                  Appellee.                                  (TC# 05-05-U790-DPO)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 12TH DAY OF AUGUST, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.